Citation Nr: 1507687	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  12-17 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active military service in the United States Air Force (USAF) from June 1963 to January 1967.  He served in the Republic of Vietnam (RVN) from January 20, 1966 to January 20, 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  By that rating action, the RO, in part, denied service connection for tinnitus.  The Veteran appealed this rating action to the Board.

In April 2014, the Veteran testified before the undersigned Veterans Law Judge at a hearing conducted at the above RO.  A copy of the hearing transcript has been uploaded to the Veteran's Virtual VA electronic claims file. 


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, his tinnitus had its onset during military service. 


CONCLUSION OF LAW

The criteria to establish entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board finds that because its decision to award service connection for tinnitus in the decision below is a complete grant of the benefit sought, a discussion of VA's duty to notify and assist is not necessary.

The Veteran seeks service connection for tinnitus.  He contends that he has had tinnitus from having been exposed to loud machinery and rifles at the firing range, as well as from having installed helicopter pads without hearing protection while serving as an administrative specialist in supply at Nha Trang Air Force Base, RVN and Hamilton Air Force Base, respectively.  (See VA Form 21-4138, Statement in Support of Claim, received by the RO in December 2011 and April 2014 Board hearing Transcript (T.) at pages (pgs.) 4-6)).  In addition, he maintains that he misunderstood a VA examiner's question as to the onset of his tinnitus when he stated that it had had its onset three (3) to four (4) years prior to the examination.  He contends that he meant to state that his condition had increased in severity five years prior to the examination, not that it had its onset at that time.  (See VA Form 21-4138, accepted as the Veteran's Notice of Disagreement and received by the RO in March 2012). 

In the decision below, the Board will resolve reasonable doubt in the Veteran's favor and will award service connection for tinnitus. 

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  See Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013); Hickson v. West, 12 Vet. App. 247, 253 (1999). 

In the present case, with regard to Hickson element number one (1), current disability, a February 2012 audiological confirms a diagnosis of tinnitus.  Thus, there is evidence of a present disability for the Veteran's claim for service connection for tinnitus. 

Second, and with respect to Hickson element number two (2), evidence of in-service disease or injury, in addition to his own credible and competent statements of in-service noise exposure to loud machinery, helicopters and rifles at the firing range, the Veteran's official service department records confirm that he was an administrative specialist and served in the RVN, to include Nha Trang Air Force Base from January 20, 1966 to January 20, 1967.  Thus, the Board finds the Veteran's testimony and written statement to be entirely consistent with the places, types, and circumstances of his duties that he was exposed to significant noise during service.  38 U.S.C.A. § 1154(a).  Thus, the Board finds that there is evidence of in-service injury (acoustic trauma) and Hickson element number two (2) has been met. 

Finally, and concerning Hickson element number three (3), nexus to military service, there are VA and private opinions that are against and supportive of the claim, respectively.  Evidence against the claim includes a February 2012 VA audiologist's opinion that because the interval between noise exposure and the Veteran's onset of tinnitus was significant (i.e., the Veteran reported having an onset of three (3) to four (4) years previously (2008-2009)), she could not opine as to its etiology without resorting to mere speculation.  The VA audiologist then reasoned, quoting from the Institute of Medicine, "'As the interval between a noise exposure and onset of tinnitus lengthens, the possibility that tinnitus will be triggered by other factors increases.  A more complete understanding of the mechanisms by which tinnitus is generated will be needed before the existence of delayed onset of noise-induced tinnitus could be confirmed or rejected.'" (See February 2012 VA examination report).  In contrast, in an April 2014 opinion, O. F., M. D. opined, after a recitation of the Veteran's history of in-service noise exposure and the reported presence of tinnitus at service separation that is consistent with that previously reported herein and review of his service treatment records reflecting a slight increase in auditory thresholds between service entrance and separation, that his tinnitus may be service related.  Dr. O. F. then opined that the Veteran's tinnitus was most likely a direct result to exposure to continuous aircraft and machinery noise during military service.  Dr. O. F's opinion is fully favorable to the claim. 

As to the weighing of the examiner's opinion, the Board can identify no compelling reason to find the unfavorable VA opinion more probative than Dr. O. F.'s favorable evidence.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). Accordingly, this evidentiary record tends to make it at least equally likely that the Veteran's tinnitus is a result of the noise exposure during his active service.  See 38 C.F.R. § 3.303(a).

In conclusion, after resolving all reasonable doubt in the Veteran's favor, the Board must find that the evidence is at least in a state of relative equipoise on all material elements of the claim.  Accordingly, service connection is warranted, and the claim for service connection for tinnitus is granted.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 


ORDER

Service connection for tinnitus is granted. 



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


